Citation Nr: 0530751	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  99-13 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities.

In January 2005, the Board remanded this claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are rated 60 
percent combined and are not sufficiently disabling to render 
him unable to obtain and retain all kinds of substantially 
gainful employment.  The combined evaluations do not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

2.  The veteran has not submitted evidence tending to show 
that his dysthymic disorder with psychosis, not otherwise 
specified, is unusual, requires frequent periods of 
hospitalization or causes unusual interference with work 
other than that contemplated within the schedular standards.


CONCLUSION OF LAW

The criteria for a total rating for compensation based upon 
individual unemployability have not been met, and the 
evidence does not warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2003 letter, and the discussions in 
the December 2003 rating decision, the August 2004 statement 
of the case, and the June 2005 supplemental statement of the 
case.  In the August 2003 letter, RO stated that in order to 
substantiate a claim for individual unemployability, the 
veteran would need to have one service-connected disability 
ratable at 60 percent or more or two or more service-
connected disability with at least one ratable at 40 percent 
and sufficient additional disability to bring the combined 
evaluation to 70 percent.  It stated that he would be 
entitled to this benefit if he was unable to secure and 
follow substantially gainful employment due to his service-
connected disability.  Additionally, it is clear that the 
veteran is aware of the evidence necessary to substantiate 
his claim, as he has asserted that he is unable to work due 
to the service-connected psychiatric disorder.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  It also told him that he could obtain private 
records himself and submit them to VA.  The letter, however, 
did not state specifically that the veteran should submit any 
evidence in his possession that pertained to the claim.  
Regardless, the Board finds that multiple statements in the 
letter essentially informed him of such.  For example, the RO 
stated that it needed additional information and evidence 
from him.  It stated it needed to know if he had received any 
treatment for his service-connected disabilities within the 
last 12 months.  It informed him that it was attempting to 
obtain the Social Security Administration records.  In 
informing him of his and VA's duties in obtaining evidence, 
it informed him that it was his responsibility to make sure 
that VA received records that were not in the possession of a 
federal department or agency.  Additionally, the August 2004 
statement of the case provided the veteran with the 
regulation that informs him that he should submit any 
evidence in his possession that pertains to the claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the veteran being 
informed that he should submit any evidence in his possession 
that pertains to the claim.  The Board finds that any defect 
with respect to the timing of the veteran being informed of 
all four VCAA notice requirement was harmless error.  The 
August 2003 statement of the case provided veteran with that 
information.  Following the statement of the case, the 
veteran was provided an opportunity to submit additional 
evidence.  He was provided another opportunity to submit 
additional evidence following the issuance of the June 2005 
supplemental statement of the case, and he did not.  Thus, 
the Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated from 2003 to 2005.  There were VA treatment 
records dated as far back as 1996 already in the claims file.  
The veteran informed VA that he was in receipt of Social 
Security Administration disability benefits.  The record 
reflects that VA sent a letter to the Social Security 
Administration in August 2003 requesting the records.  No 
response was received, and there was no follow-up by VA to 
obtain those records.  However, the Board finds that such was 
not a failure in the duty to assist.  Specifically, the RO 
had obtained the Social Security Administration records in 
1995, when the veteran had filed claims for service 
connection.  The veteran was granted disability benefits as 
of 1995 based upon Graves' Disease and a low back disorder.  
Therefore, the records had already been obtained and 
associated with the claims file, and there was no need for VA 
to obtain them again.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
disability of dysthymic disorder with psychosis.  The veteran 
is also service connected for herpes simplex, which is 
10 percent disabling, and hemorrhoids, which are 
noncompensably disabling, but has not asserted that they 
affect his ability to work.  Regardless, the Board considers 
all service-connected disabilities in determining whether 
individual unemployability is met. 

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The Court has stated:

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central 
inquiry is, "[W]hether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As stated above, service connection is in effect for 
dysthymic disorder with psychosis, which is 50 percent 
disabling, herpes simplex, which is 10 percent disabling, and 
hemorrhoids, which are noncompensably disabling.  This 
combines to a 60 percent evaluation.  Thus, the veteran does 
not meet the requirements set forth in 38 C.F.R. § 4.16(a) 
and he has no legal merit to the claim based upon the 
schedular requirements.  However, it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities but 
who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a).  Id.  

The Board does not find that referral for extra-schedular 
consideration is in order.  The RO did not address this issue 
in either the statement of the case or the supplemental 
statement of the case.  It must be noted that in a January 
2005 decision, the Board denied a compensable evaluation for 
hemorrhoids and denied an initial evaluation in excess of 
50 percent for dysthymic disorder with psychosis.  That 
decision is final, see 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100 (2005), and the Board will not reconsider the 
evaluations assigned.  The only new disability that has been 
determined to be related to service is herpes simplex, which 
was assigned a 10 percent evaluation.  

Following the veteran's submission of his claim for a total 
rating for compensation based upon individual 
unemployability, the RO had him examined to determine if his 
service-connected disabilities caused him to be unemployable.  
At that time, his service-connected disabilities were the 
psychiatric disorder and hemorrhoids.  In an August 2003 VA 
psychiatric evaluation report, the examiner stated that 
dysthymia did not prevent the veteran from working; rather, 
it was his drug use that prevented him from working.  In an 
August 2003 VA examination report, the examiner stated the 
veteran's hemorrhoids had no clinical significance and that 
they had no impact on the veteran's ability to work.  Against 
this background is a December 2002 VA psychiatric evaluation 
report, wherein the VA examiner entered a Global Assessment 
of Functioning (GAF) score of 40 associated with the 
veteran's psychosis.  

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical manual of Mental Disorders 46-47 (4th ed. 1994).  
A GAF score of 40 is defined as "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work, school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  

The Board is aware that the GAF score of 40 contemplates the 
inability to work; however, the examiner in the December 2002 
psychiatric evaluation report did not elaborate on why she 
assigned that GAF score nor made any mention that the veteran 
was unable to work due to the service-connected psychiatric 
disorder.  The August 2003 VA psychiatric evaluation, 
however, was conducted to specifically address the question 
of whether the veteran was unemployable or not due to the 
service-connected psychiatric disorder.  That examiner made a 
specific finding that the veteran's psychiatric disorder was 
did not prevent him from working.  The Board accords an 
opinion specifically addressing the veteran's ability to work 
more probative value than the general assignment of a GAF of 
40 without any attempt to more specifically address which of 
the symptoms contemplated under that score the veteran 
exhibited.  

The Board notes that the veteran is in receipt of Social 
Security Administration disability benefits based upon 
Graves' disease and a low back disorder, which disabilities 
are not service connected and may not be considered in 
determining the veteran's ability to work.  

Accordingly, for the reasons stated above, the Board finds 
that referral for extra-schedular consideration under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.  


ORDER

Entitlement to a total rating for compensation based upon 
individual unemployability is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


